DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-20 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 9, 16-17, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claims 5 and 15: Applicant claims the at least one operating mode corresponding to each remaining mission of the one or more missions to be performed comprise at least one of a travel mode, a work mode, and an idle mode, which includes a broadest reasonable interpretation of only a single mission comprising a single mode. However, Applicant 5 and 15 further claims: 
wherein if at least one travel mode is required based on the specified missions to be performed, the controller is configured to obtain geolocation data for the work vehicle and determine a travel time from a current location of the work vehicle to respective locations of one or more other missions to be performed in a work mode, and from at least one of said respective locations to a destination charging location.
Applicant claims a plurality of determinations for a plurality of modes, i.e. a travel mode while traveling to respective locations, and a work mode while performing a mission. These clearly require a plurality of modes and a plurality of missions. Therefore the metes and bounds are unclear as to what is required by the claim. Corrective action or clarification is required. 
In regards to claims 9 and 19: Applicant claims the controller is configured to ascertain and display a sequence of the one or more specified missions, however a sequence of specified missions requires a plurality of missions in order to qualify as a sequence, per the plain meaning of the term. Therefore it is unclear how many specified missions are claimed. Corrective action or clarification is required.
Further in regards to claims 9 and 19: Applicant claims having an aggregate predicted rate of energy consumption less than a detected current charge state of the battery unit. This is considered indefinite because Applicant is comparing a time-rate-change of energy consumption to a detected current charge, a static number, typically based on the voltage of the battery. It is unclear how these two terms can be compared, and a determination of which is less than or greater than the other. Corrective action or clarification is required. 
In regards to claim 10 and 20: Applicant claims the controller is configured to ascertain and display a subset of the one or more specified missions, optimized with respect to at least one specified mission, that again, requires a plurality (i.e. more than one) mission, conflicting with the one or more specified missions, claimed. 
Further, it is unclear in view of the disclosure how a subset of missions can be optimized with respect to at least one specified mission. Applicant disclosure [0055] describes prioritizing a specified mission, and optimizing with respect to the at least one prioritized mission. However, Applicant disclosure is silent as to how the mission is optimized with respect to other missions. Corrective action or clarification is required.  
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga et al. (US 20190122454 A1) herein “Fukunaga”.
In regards to Claim 1, Fukunaga discloses the following: 
1. A self-propelled work vehicle comprising: 
a chassis supported by a plurality of traveling devices, (see at least Fig. 2 and [0049] “vehicle body 1 which is supported by front wheels 11 and rear wheels 12 constituting a traveling mechanism 10”) the chassis further supporting one or more work implements; (see at least Fig. 2 and [0049] “a tractor mounting an implement 30 such as a rotary plow”)
Fukunaga suggests the following:
a battery unit configured to discharge energy for at least assisting with actuation of one or more of the traveling devices and the work implements; (see at least [0049] “vehicle body 1 mounts an engine 2A as a driving source and mounts also, as an energy source pack, a fuel tank 2B for supplying fuel to the engine 2A” and [0048] “The work vehicle used in the explanation of FIG. 1 is a vehicle using an internal combustion engine as its driving source, so this vehicle includes a fuel tank as an “energy source pack”. On the other hand, in case the work vehicle is an electrically driven vehicle, a battery pack will correspond to its “energy source pack”. Thus, in that case, the resource to be consumed and replenished will consist solely of electric power (battery charge amount).”)
It should be noted that Fukunaga does not explicitly disclose the embodiment claimed, i.e. a battery unit configured to discharge energy for at least assisting with actuation. Fukunaga instead discloses in a primary embodiment a fuel tank 2B as an energy source pack that provides fuel (i.e. energy) to an internal combustion engine for at least assisting with actuation of one or more of the traveling devices and the work implements. However, Fukunaga further discloses that using a battery pack as an energy source pack. One of ordinary skill would clearly understand that the battery pack will replace all basic functionality of the fuel tank 2B, to include discharge energy for at least assisting with actuation, with the motivation of reducing emissions. Further, the results of this modification would have been predictable.
Fukunaga discloses the following:
and a controller communicatively linked to the battery unit (see at least Fig. 3 and [0050] “control unit 4”)
and a user interface associated with an operator of the work vehicle, (see at least Fig. 3 and [0050] “informing device 73 includes a flat display panel” and [0051] “automatic/manual switching operation tool 83”, see also [0024] “In order to inform the replenishment timing and/or the replenishment location to an operator riding on the work vehicle or an operator who monitors the work vehicle in the periphery of the work vehicle, it is important to provide an informing section for informing the replenishment timing and/or the replenishment location to the operator. This informing can be effected via a speaker or a display mounted on the work vehicle. Or, it can be effected also via a speaker or a display of a communication terminal carried by the operator of the work vehicle.”)
the controller configured to receive input data regarding one or more specified missions to be performed by the work vehicle in a given period of time, (see at least Fig. 3 and [0040] “work by the work vehicle in each work site is managed by a work plan management section 52. This work plan management section 52 obtains a location, an area of the work site to be worked on and contents of work that have been implemented so far, from the work site information stored in a work site information storage section 102 and generates work plan information as information relating to a work to be implemented. Further, the work plan management section 52 manages the work plan information for each work site, so this section 52 can provide the work contents at the time of work.)
predict rates of energy consumption for at least one operating mode corresponding to each remaining mission of the one or more specified missions to be performed, (see at least Fig. 3 and [0041] “estimated consumption amount calculation section 101 calculates an estimated unit consumption amount which is an amount of fuel consumed per unit work amount of the work vehicle to be implemented based on this work plan information”)
and generate output data to the user interface, the output data corresponding to a required charge state of the battery unit based on the predicted rates of energy consumption, relative to a detected current charge state of the battery unit. (see at least Fig. 3 and [0042] “replenishment management section 60 calculates a fuel replenishment timing for the work in the planned work site. For instance, such replenishment timing will be provided at a predetermined work-implementing traveling distance or a predetermined traveling period in the work-implementing travel in the work site, at which distance or period exhaustion of the fuel remaining in the fuel tank is expected to occur.”)
In regards to Claim 2, Fukunaga discloses the following: 
2. The self-propelled work vehicle of claim 1, wherein: the rates of energy consumption are predicted based on stored historical information regarding an average energy consumption for the at least one operating mode, and an input amount of time for each associated mission. (see at least [0041] “work history relating to a similar work site or a similar work type will be extracted from the consumption amount recording section 62 and then, based on this extracted data, an estimated unit consumption amount will be calculated”)
In regards to Claim 3, Fukunaga discloses the following: 
3. The self-propelled work vehicle of claim 2, wherein: the controller is further configured to correct the predicted rates of energy consumption based on determined work vehicle usage data and associated battery unit discharge data during the given period of time. (see at least [0012] “an estimated unit consumption amount, will be calculated with reference to an actual unit consumption amount recorded as work history for this work site.”)
In regards to Claim 4, Fukunaga discloses the following: 
4. The self-propelled work vehicle of claim 3, wherein: the controller is further configured to aggregate the determined work vehicle usage data and the associated battery unit discharge data with the historical data for further prediction of energy consumption rates in subsequent periods of time. (see at least [0012] citations above, see also [0017] “Since the actual unit consumption amount which was obtained in the course of an actual work represents the condition of the work site and/or the condition of the work vehicle of the day, and since the estimated unit consumption amount is corrected based on such actual unit consumption amount, the replenishment timing calculated with such correction is more accurate.”)
In regards to Claim 5, Fukunaga discloses the following: 
5. The self-propelled work vehicle of claim 1, wherein: the at least one operating mode corresponding to each remaining mission of the one or more missions to be performed comprise at least one of a travel mode, a work mode, and an idle mode, (see at least [0037] “The work vehicle carries out a work (utility work) while traveling in the work site and consumes an amount of fuel by its work-implementing travel. From a work-implementing traveling distance of the work vehicle or a work amount of the work vehicle and also from a consumption amount of the fuel at that time” and [0041] “Parameters (input data) for use in the calculation of the estimated unit consumption amount include e.g. traveling characteristics of the work site, the type of work vehicle, the actual unit consumption amount, the environment data, etc. By adding an appropriate “weight” to each parameter, an estimated unit consumption amount for a work in a planned work site will be derived. In case there are a plurality of planned work sites, an estimated unit consumption amount for each work site as well as an estimated unit consumption amount for traveling (movements) between work sites will be calculated.”)
the controller is communicatively linked to a global positioning system transceiver on the work vehicle, (see at least Fig. 3 “GPS module 80”)
wherein if at least one travel mode is required based on the specified missions to be performed, the controller is configured to obtain geolocation data for the work vehicle and determine a travel time from a current location of the work vehicle to respective locations of one or more other missions to be performed in a work mode, and from at least one of said respective locations to a destination charging location. (see at least [0041] “Parameters (input data) for use in the calculation of the estimated unit consumption amount include e.g. traveling characteristics of the work site, the type of work vehicle, the actual unit consumption amount, the environment data, etc. By adding an appropriate “weight” to each parameter, an estimated unit consumption amount for a work in a planned work site will be derived. In case there are a plurality of planned work sites, an estimated unit consumption amount for each work site as well as an estimated unit consumption amount for traveling (movements) between work sites will be calculated.”)
In regards to Claim 6, Fukunaga discloses the following: 
6. The self-propelled work vehicle of claim 1, wherein: the predicted rates of consumption are dependent on input data comprising mission conditions and/or characteristic values correlating with the mission conditions for one or more of the specified missions. (see at least [0041] “Parameters (input data) for use in the calculation of the estimated unit consumption amount include e.g. traveling characteristics of the work site, the type of work vehicle, the actual unit consumption amount, the environment data, etc. By adding an appropriate “weight” to each parameter, an estimated unit consumption amount for a work in a planned work site will be derived. In case there are a plurality of planned work sites, an estimated unit consumption amount for each work site as well as an estimated unit consumption amount for traveling (movements) between work sites will be calculated.”)
In regards to Claim 7, Fukunaga discloses the following: 
7. The self-propelled work vehicle of claim 6, wherein the mission conditions and/or characteristic values correlating with the mission conditions comprise one or more of: a relative load impact for a type of mission; a relative environmental impact for a specified mission; and a relative load impact for a specified terrain of the mission. (see at least [0041] “Parameters (input data) for use in the calculation of the estimated unit consumption amount include e.g. traveling characteristics of the work site, the type of work vehicle, the actual unit consumption amount, the environment data, etc. By adding an appropriate “weight” to each parameter, an estimated unit consumption amount for a work in a planned work site will be derived. In case there are a plurality of planned work sites, an estimated unit consumption amount for each work site as well as an estimated unit consumption amount for traveling (movements) between work sites will be calculated.” and [0012] “As this actual unit consumption amount is recorded in the consumption amount recording section together with its work contents, it is possible to calculate an estimated unit consumption amount with taking the work contents into consideration, with reference to the actual unit consumption amount. Thus, even for a same kind of work in a same work site, performance of previously implemented work in which work load and/or traveling load was (were) different is put into consideration, so that an appropriate estimation of resource consumption amount per unit work amount is made possible.”)
In regards to Claim 8, Fukunaga discloses the following: 
8. The self-propelled work vehicle of claim 1, wherein: the generated output data corresponds to a first display state wherein a required charge state of the battery unit to complete each of the remaining specified missions is less than a detected current charge state of the battery unit, (see at least [0024] “In order to inform the replenishment timing and/or the replenishment location to an operator riding on the work vehicle or an operator who monitors the work vehicle in the periphery of the work vehicle, it is important to provide an informing section for informing the replenishment timing and/or the replenishment location to the operator. This informing can be effected via a speaker or a display mounted on the work vehicle. Or, it can be effected also via a speaker or a display of a communication terminal carried by the operator of the work vehicle.”)
and the generated output data corresponds to a second display state wherein a required charge state of the battery unit to complete each of the remaining specified missions is greater than a detected current charge state of the battery unit. (see at least [0042] “prior to implementation of an actual work, by calculation of this replenishment timing, it becomes possible to estimate at what location or time fuel shortage will occur or at what location or time fuel shortage will not occur prior to completion of the contemplated work”) 
In regards to Claim 9, Fukunaga discloses the following: 
9. The self-propelled work vehicle of claim 1, wherein: the controller is configured to ascertain and display a sequence of the one or more specified missions, optimized with respect to at least one specified mission, having an aggregate predicted rate of energy consumption less than a detected current charge state of the battery unit. (as best understood, see at least [0059] “based on these received cultivation work plan information and the estimated unit consumption amounts, the replenishment management section 60 will calculate an optimal replenishment timing and an optimal replenishment amount of fuel replenishment. In the example shown in FIG. 4, it is forecasted that a first replenishment timing: T1 will occur at a location: P1 in the course of movement from the field A to the field B after completion of cultivation work in the field A. Further, it is also forecasted that a second replenishment timing: T2 will occur at a location: P2 in the course of cultivation work in the field B. Therefore, there will be formulated a fuel replenishment plan for preparing a replenishment vehicle or replenishment container having an amount of replenishment fuel needed at the location”)
In regards to Claim 10, Fukunaga discloses the following: 
10. The self-propelled work vehicle of claim 1, wherein: the controller is configured to ascertain and display a subset of the one or more specified missions, optimized with respect to at least one specified mission, having an aggregate predicted rate of energy consumption less than a detected current charge state of the battery unit. (as best understood, see at least [0059] “based on these received cultivation work plan information and the estimated unit consumption amounts, the replenishment management section 60 will calculate an optimal replenishment timing and an optimal replenishment amount of fuel replenishment. In the example shown in FIG. 4, it is forecasted that a first replenishment timing: T1 will occur at a location: P1 in the course of movement from the field A to the field B after completion of cultivation work in the field A. Further, it is also forecasted that a second replenishment timing: T2 will occur at a location: P2 in the course of cultivation work in the field B. Therefore, there will be formulated a fuel replenishment plan for preparing a replenishment vehicle or replenishment container having an amount of replenishment fuel needed at the location”)
In regards to Claims 11-20: Claims 11-20 are the methods performed by the self-propelled work vehicles of claims 1-10, and are therefore rejected the same or similar to claims 1-10, above. 

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Anderson (US 20120095651 A1) which teaches a system for ordering candidate worksite job sequence(s) with respect to the others based on some optimization criteria in order to select the optimum mission plan for execution. (see [0129]), which may apply to claims 9-10 and 19-20, dependent on claim interpretations in view of 35 U.S.C. 112(b) rejections. 
Diekhans (US 6128574 A) which teaches improving utilization of the limited available harvest time or the theoretical efficiency of work vehicles by optimizing the travel plan as much as possible with the aid of a computational algorithm, which has at least one optimization criterion for the work or process route. (see at least Col. 1, line 40-Col. 2, line 50), which may also apply to claims 9-10 and 19-20, dependent on claim interpretations in view of 35 U.S.C. 112(b) rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
June 17, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669